Citation Nr: 0315313	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  94-38 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for cardiovascular disease, 
claimed as secondary to service-connected hypertrophic lichen 
planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to May 1959 and from October 1966 to July 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied service connection for artery 
disease/peripheral vascular disease, claimed as secondary to 
medication for treatment of service-connected hypertrophic 
lichen planus.  This case was previously before the Board in 
March 1997, when the Board granted an increased (30 percent) 
rating for lichen planus and remanded the claim of secondary 
service connection for cardiovascular disease for further 
development.  The case was again before the Board in 
September 2000, when an Acting Veterans Law Judge granted an 
earlier effective date for the 30 percent rating for lichen 
planus, denied secondary service connection for 
cardiovascular disease, and also remanded the claim of 
secondary service connection for cardiovascular disease for 
further development.  In May 2003 the case was 
administratively reassigned to the undersigned.   

In informal arguments to the Board, the veteran's 
representative noted the matter of entitlement to a rating in 
excess of 30 percent for lichen planus.  As the matter of the 
rating for lichen planus was the subject of a final decision 
by the Board in March 1997, the Board no longer has 
jurisdiction in the matter.  (The veteran may raise the 
matter anew with the RO, if he so desires.)


REMAND

On November 9, 2000, while this appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances, and the duty to 
notify the veteran includes the duty to tell him what 
evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because in conjunction with 38 C.F.R. § 20.1304,
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.

Here, there is no indication that the veteran received 
notification of the VCAA and implementing regulations.  
Accordingly, under the U.S. Court of Appeals for Veterans 
Claims (Court) and Federal Circuit cases cited above, the 
Board has no recourse but to remand the case for correction 
of notice deficiencies, to complete development assistance if 
necessary, and for initial AOJ consideration of additional 
evidence, if any should be submitted.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim of entitlement to 
service connection for cardiovascular 
disease as secondary to service-connected 
hypertrophic lichen planus, of what the 
evidence shows, and of his and VA's 
respective responsibilities in evidence 
development.  He should be given the 
requisite period of time to respond.

2.  The RO should determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim.  If it remains denied, the RO 
should provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


